Citation Nr: 0502296	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disability, to include as due to exposure to herbicides, and 
if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The record reflects that the veteran was scheduled to testify 
before a hearing officer at the RO in June 2003; however, he 
failed to appear for that hearing and has not requested that 
his hearing be rescheduled.



FINDINGS OF FACT

1.  In an unappealed decision of December 1996, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a skin disorder.  

2.  The evidence received since the December 1996 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim for service connection for a skin disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for a skin disorder was denied in an 
unappealed rating decision of October 1983.  The RO noted 
that the veteran's service medical records were completely 
negative for any mention of exposure to defoliants.  

VA outpatient treatment records were subsequently received.  
They indicate that in
August 1983 the veteran complained of a recurrent rash and a 
burning sensation on his back, face, arms and legs.  He 
reported a history of Agent Orange exposure.  In September 
1983 the veteran complained of chronic pimples on his face 
and back.  The assessment was folliculitis and acne scars.

In a January 1984 rating decision, the RO confirmed its 
denial of the veteran's claim.  In an unappealed rating 
decision of December 1996, the RO determined that new and 
material evidence had not been presented to reopen the claim.

The evidence received since the December 1996 decision 
includes an April 1987 VA treatment note.  The veteran 
complained of a skin problem on his face and back, with 
burning and itching.  The veteran reported exposure to Agent 
Orange.  The assessment was rule out acneform lesion 
secondary to Agent Orange. 


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act of 2000 (VCAA), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations are applicable 
to the veteran's claim to reopen.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  Therefore, no 
additional development with respect to this matter is 
required under the VCAA or the implementing regulations.  

The evidence received since the last final denial of the 
veteran's claim includes a VA treatment record dated in April 
1987, which shows an assessment of rule out acneform lesion 
secondary to Agent Orange.  This evidence suggests the 
possibility that the veteran has a skin condition as a result 
of exposure to herbicides.

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening of the claim of service connection for 
a skin disability is in order.  


ORDER

As new and material evidence has been submitted, reopening of 
the claim for service connection for a skin disability is 
granted.  

  
REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim.  

As discussed above, an April 1987 VA treatment note suggests 
the possibility that the veteran has a skin condition that is 
due to exposure to herbicides.  Therefore, the Board 
concludes that an examination should be conducted which 
addresses the nature, extent and etiology of the claimed skin 
condition.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any currently 
present skin disability.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  All 
currently manifested skin disorders 
should be described, and their 
appropriate diagnoses should be 
indicated.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to each chronic skin 
disorder of the veteran as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service, to include 
exposure to herbicides.  The rationale 
for all opinions expressed must be 
clearly set forth by the examiner in the 
examination report.  

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


